DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 9, 11-13, 16-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dierschke et al. (WO 2013/152963).  US 2015/0080500 is being used as an English equivalent to WO 2013/152963 since it is a national stage entry of the international application.  
Regarding claims 1, 8, 11-13, and 16:  Dierschke et al. teach a composition comprising a mixture of a first inorganic binder that is a latent hydraulic binder and a 
Dierschke et al. teach using a mixture of alkaline activators [0060].  Dierschke et al. teach the claimed alikali metal silicate [0061].  Since the “powder” of claim 1 has no structural definitions, such as particle size, water content, etc., the alkali metal silicate of Dierschke et al. is considered a powder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mixture of the alkali metal silicate of Dierschke et al. with an alkai metal carbonate, alkali metal hydroxide, or an alkali metal aluminate to provide an alkaline activator for the composition.  The claimed ratio of claim 8 is not critical.  The skilled artisan would immediately envisage a 50:50 mixture.  
Regarding claims 2 and 21:  Dierschke et al. teach the claimed amount of hydraulic binder [Examples].
	Regarding claim 3:  Dierschke et al. teach the claimed latent hydraulic binders [Examples; Claim 21].
	Regarding claim 4:  Dierschke et al. teach the claimed pozzolanic binder [Examples; Claim 21].
	Regarding claim 5:  Dierschke et al. teach the claimed ratio [0090]. 
	Regarding claim 9:  Dierschke et al. teach further fillers and/or additives [Examples; Claim 24].

	Regarding claim 18:  Dierschke et al. teach the claimed molecular weight [Claim 14; Examples].  
	Regarding claims 22 and 23:  Dierschke et al. teach m is an integer from 1 to 300 [0017-0021].  Dierschke et al. teach poly(ethylene oxide) monophenyl ether with an average molecular weight of 2000 g/mol [Examples], which equates to m = 51.

Response to Arguments
Applicant's arguments filed 8/30/2020 have been fully considered but they are not persuasive. 
The Applicant has alleged that the abstract has been amended to address the objection.  This is not persuasive because the general nature of the compounds used in the composition are still not disclosed.  There terms “inorganic binders” and “activators” do not disclose the general nature of the chemical compounds.  
The Applicant states that Dierschke fails to render the claims obvious, and that Dierschke fails to disclose or suggest all features recited in in dependent claim 1.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Oath/Declaration
The declaration under 37 CFR 1.132 filed 4/9/2021 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration compares identical compositions wherein the inventive composition comprises the dispersant (i.e., plasticizer), and the comparative composition does not comprise the dispersant.  The declaration alleges that the composition with the dispersant has an improved spread (or slump).  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  The composition of the Inventive example of the declaration does not meet the limitations of the instant claims.  
2)  The data does not demonstrate unexpected results over the closest prior art, Dierschke et al.  The examples of Dierschke contain the claimed dispersant.
3)  The results are expected.  It is expected that adding a dispersant would improve the spread (or slump).  See the examples and comparative examples of Dierschke et al.
The declaration also compares Example 16 of Dierschke et al. with the inventive example of Table 1 of the declaration.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  Dierschke et al. teach other examples, for instance Example 37, that have better slump values than the instant Inventive Example.
3)  The results are expected.  Deb et al. (Materials and Design 62 (2104) 32-39) teach that fly ash in GGBS compositions that comprise sodium silicate and sodium hydroxide as the activator provides higher workability of the mixture (3.1 Workability).


Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. 
The Applicant has cited their specification as teaches that the workability improvement of alkali metal silicates is poor in Dierschke et al.  This is not persuasive because Dierschke et al. teach examples using alkali metal silicates.  Furthermore, it is known in the art (Deb et al.) that in compositions comprising GGBS and fly ash that sodium silicate and sodium hydroxide as the activator provides higher workability of the mixture (3.1 Workability).
The Applicant has cited their specification reporting that anionic polycondensation products work very poorly in the presences of alkali silicates.  This is not persuasive because Dierschke et al. teach examples with their polycondensation product and an alkali silicate.  Furthermore, the polycondensation product of Dierschke et al. is different than the polycondensation products of the prior art cited.
The Applicant has alleged the unexpected result of improved flowability even when using an alkali silicate as an activator.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The results are expected.  Deb et al. (Materials and Design 62 (2104) 32-39) teach that fly ash in GGBS compositions that comprise sodium silicate and sodium hydroxide as the activator provides higher workability of the mixture (3.1 Workability).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763